 Case 3:21-cv-17020-FLW-TJB Document 1 Filed 09/15/21 Page 1 of 14 PageID: 1




SANDERS LAW GROUP
100 Garden City Plaza, Suite 500
Garden City, NY 11530
Tel: (516) 203-7600
File No.: 121407
Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  TRENTON DIVISION



 Chaim Unger and Nechama Unger, Individually, and
 as Legal Guardians of a minor, “E.U.”                      Docket No:

                                 Plaintiff,                 COMPLAINT

                            v.
                                                            JURY TRIAL DEMANDED
 Scott H. Sekuler, P.C., d/b/a Scott H. Sekuler,
 Attorney at Law

                                 Defendant.


       Chaim Unger and Nechama Unger, individually, and as legal guardians on behalf of
“E.U.,” a minor, (hereinafter referred to as “Plaintiffs”), by and through the undersigned counsel,
complain, state, and allege against Scott H. Sekuler, P.C., d/b/a Scott H. Sekuler, Attorney at Law
(hereinafter referred to as “Defendant”), as follows:
                                         INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692et seq. (the “F.D.C.P.A.”).
                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.
       4.      At all relevant times, Defendant conducted business within the State of New Jersey.



                                                   1
 Case 3:21-cv-17020-FLW-TJB Document 1 Filed 09/15/21 Page 2 of 14 PageID: 2




                                              PARTIES
          5.     Plaintiff Chaim Unger is an individual who is a citizen of the State of New Jersey
residing in Ocean County, New Jersey.
          6.     Plaintiff Chaim Unger is a natural person allegedly obligated to pay a debt.
          7.     Plaintiff Chaim Unger is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.     Plaintiff Nechama Unger is an individual who is a citizen of the State of New Jersey
residing in Ocean County, New Jersey.
          9.     Plaintiff Nechama Unger is a natural person allegedly obligated to pay a debt.
          10.    Plaintiff Nechama Unger is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          11.    Plaintiff E.U. is a minor individual who is a citizen of New Jersey, residing in Ocean
County, New Jersey.
          12.    Plaintiff E.U. is a natural person allegedly obligated to pay a debt.
          13.    Plaintiff E.U. is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          14.    On information and belief, Defendant Scott H. Sekuler, P.C., d/b/a Scott H. Sekuler,
Attorney at Law, is a New Jersey law firm whose sole proprietor is Scott H. Sekuler, and whose
principal place of business is in Monmouth County, New Jersey.
          15.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          16.    Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          17.    The principal purpose of Defendant’s business is the collection of such debts.
          18.    Defendant uses the mails in its debt collection business.
          19.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                  THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
           20.   Congress enacted the F.D.C.P.A. upon finding that debt collection abuse by third-
party debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at
2 (1977) reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
          21.    The purpose of the F.D.C.P.A. is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Douglass v. Convergent Outsourcing, 765 F.3d 299, 302 (3d Cir.



                                                   2
 Case 3:21-cv-17020-FLW-TJB Document 1 Filed 09/15/21 Page 3 of 14 PageID: 3




2014); Brown v. Card Serv. Ctr., 464 F.3d 450, 453 (3d Cir. 2006).
       22.     To further these ends, “the F.D.C.P.A. enlists the efforts of sophisticated consumers
... as ‘private attorneys general’ to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.” Jensen v. Pressler & Pressler, 791 F.3d 413, 419 (3d
Cir. 2015) citing Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 91 (2d Cir. 2008).
       23.     As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the F.D.C.P.A. Indeed, it is not necessary
for a plaintiff to show that he or she was confused by the communication received. Likewise, the
plaintiff consumer’s actions or inaction in response to a communication from a debt collector are
irrelevant. “The standard is an objective one, meaning that the specific plaintiff need not prove
that she was actually confused or misled, only that the objective least sophisticated debtor would
be.” Jensen, 791 F.3d at 419 citing Pollard v. Law Office of Mandy L. Spaulding, 766 F.3d 98, 103
(1st Cir. 2014) (“[T]he F.D.C.P.A. does not require that a plaintiff actually be confused.”).
        24.    Instead, “the test is how the least sophisticated debtor—one not having the
astuteness of a ‘Philadelphia lawyer’ or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Graziano v. Harrison, 950 F.2d 107, 111
(3d Cir. 1991) overruled on other grounds by Riccio v. Sentry Credit, Inc., 954 F.3d 582 (3d Cir.
2020) (statutory notice under the Act is to be interpreted from the perspective of the “least
sophisticated debtor.”).
        25.    “The basic purpose of the least-sophisticated [debtor] standard is to ensure that the
F.D.C.P.A. protects all consumers, the gullible as well as the shrewd. This standard is consistent
with the norms that courts have traditionally applied in consumer-protection law.” Brown, 464
F.3d. at 453 (quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)). “‘Laws are made
to protect the trusting as well as the suspicious.’” Brown, 464 F.3d at 453 (quoting Federal Trade
Comm’n v. Standard Educ. Soc’y, 302 U.S. 112, 116, 58 S.Ct. 113, 82 L.Ed. 141 (1937)); Lesher
v. L. Offices Of Mitchell N. Kay, PC, 650 F.3d 993, 997 (3d Cir. 2011).
        26.    “The F.D.C.P.A. requires that collection letters must present certain information in
a non-confusing manner.” Morse v. Kaplan, 468 F. App’x 171, 172 (3d Cir. 2012). A
communication from a debt collector is considered deceptive under the F.D.C.P.A. if “it can be
reasonably read to have two or more different meanings, one of which is inaccurate.” Rosenau v.



                                                 3
 Case 3:21-cv-17020-FLW-TJB Document 1 Filed 09/15/21 Page 4 of 14 PageID: 4




Unifund Corp., 539 F.3d 218, 222 (3d Cir. 2008); Wilson v. Quadramed Corp., 225 F.3d 350, 354
(3d Cir. 2000) as amended (Sept. 7, 2000).
        27.     The F.D.C.P.A. is a strict liability statute, and a debt collector’s intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Allen ex rel. Martin v. LaSalle Bank,
N.A., 629 F.3d 364, 368 (3d Cir. 2011) (“The F.D.C.P.A. is a strict liability statute to the extent it
imposes liability without proof of an intentional violation”); Glover v. F.D.I.C., 698 F.3d 139, 149
(3d Cir. 2012) citing Ellis v. Solomon & Solomon, P.C., 591 F.3d 130, 135 (2d Cir. 2010) (“To
recover damages under the F.D.C.P.A., a consumer does not need to show intentional conduct on
the part of the debt collector.”).
                         ALLEGATIONS SPECIFIC TO PLAINTIFFS
        28.     Defendant alleges Plaintiffs owe a debt (the “alleged Debt”).
        29.     The alleged Debt is an alleged obligation of Plaintiffs to pay money arising out of
a transaction in which the money, property, insurance, or services are primarily for personal,
family, or household purposes.
        30.     The alleged Debt does not arise from any business enterprise of Plaintiffs.
        31.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
        32.     At an exact time known only to Defendants, the alleged Debt was assigned or
otherwise transferred to Defendants for collection.
        33.     At the time the alleged Debt was assigned or otherwise transferred to Defendants
for collection, he alleged Debt was in default.
        34.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by a letter
dated October 15, 2020 (the “Letter”). (A true and accurate copy of the Letter is annexed hereto
as “Exhibit 1.”)
        35.     The Letter conveyed information regarding the alleged Debt.
        36.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        37.     The Letter was the initial written communication Plaintiffs received from
Defendants concerning the alleged Debt.
        38.     The Letter was received and read by Plaintiffs.




                                                  4
 Case 3:21-cv-17020-FLW-TJB Document 1 Filed 09/15/21 Page 5 of 14 PageID: 5




          39.   15 U.S.C. § 1692g protects Plaintiffs’ concrete interests. Plaintiffs have the interest
and right to receive a clear, accurate, and unambiguous validation notice, which allows a consumer
to confirm that he or she owes the debt sought to be collected by the debt collector. As set forth
herein, Defendant deprived Plaintiff of this right.
          40.   15 U.S.C. § 1692e protects Plaintiffs’ concrete interests. Accordingly, plaintiffs
have the interest and right to be free from Defendant’s deceptive and/or misleading
communications. As set forth herein, Defendant deprived Plaintiffs of this right.
          41.   Plaintiffs’ injuries are “particularized” and “actual” in that the Letter that deprived
Plaintiffs of the aforementioned rights was addressed and sent to Plaintiffs specifically.
          42.   Plaintiffs’ injuries are directly traceable to Defendant’s conduct because Defendant
sent the Letter, and but for Defendant’s conduct, Plaintiffs would not have been deprived of the
aforementioned right.
          43.   The deprivation of Plaintiffs’ rights will be redressed by a favorable decision
herein.
          44.   Plaintiffs justifiably fear that absent this Court’s intervention, Defendant will
continue to use abusive, deceptive, unfair, and unlawful means in its attempts to collect the alleged
Debt and other alleged debts.
          45.   Plaintiffs justifiably fear that absent this Court’s intervention, Defendant will
ultimately cause Plaintiffs additional economic harm.
          46.   A favorable decision herein would redress Plaintiffs’ injuries with money damages
and serve as a deterrent to the Defendant from engaging in future misconduct.
          47.   Plaintiffs’ injuries are concrete and particularized.
                                          FIRST COUNT

          48.   Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
          49.   15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
          50.   15 U.S.C. § 1692g(a)(1) provides that the written notice must contain the amount
of the debt.



                                                   5
 Case 3:21-cv-17020-FLW-TJB Document 1 Filed 09/15/21 Page 6 of 14 PageID: 6




        51.     15 U.S.C. § 1692g(a)(2) provides that the written notice must contain the name of
the creditor to whom the debt is owed.
        52.     15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a statement
that unless the consumer, within thirty days after receipt of the notice, disputes the validity of the
debt, or any portion thereof, the debt will be assumed to be valid by the debt collector.
        53.     15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a statement
that if the consumer notifies the debt collector in writing within the thirty-day period that the debt,
or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy
of a judgment against the consumer and a copy of such verification or judgment will be mailed to
the consumer by the debt collector
        54.     15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a statement
that, upon the consumer’s written request within the thirty-day period, the debt collector will
provide the consumer with the name and address of the original creditor, if different from the
current creditor.
        55.     A debt collector has the obligation, not just to convey the required information but
also to convey such clearly.
        56.     Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the F.D.C.P.A. if that information is overshadowed or contradicted
by other language in the communication.
        57.     Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the F.D.C.P.A. if that information is overshadowed by other
collection activities during the 30-day validation period following the communication.
        58.     Defendant’s letter fails to inform Plaintiffs that they have the right to request the
name and address of the original creditor, if different from the current creditor.
        59.     Defendants’ Letter does not inform Plaintiffs’ of their statutory right under 15
U.S.C. 1692g(5) to request the original creditor’s information.
        60.     For the foregoing reasons, Defendants violated 15 U.S.C. § 1692g(a)(5) and are
liable to Plaintiffs therefor.

                                         SECOND COUNT

        61.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.


                                                  6
 Case 3:21-cv-17020-FLW-TJB Document 1 Filed 09/15/21 Page 7 of 14 PageID: 7




        62.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
        63.     15 U.S.C. § 1692g(a)(1) provides that the written notice must contain the amount
of the debt.
        64.     15 U.S.C. § 1692g(a)(2) provides that the written notice must contain the name of
the creditor to whom the debt is owed.
        65.     15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a statement
that unless the consumer, within thirty days after receipt of the notice, disputes the validity of the
debt, or any portion thereof, the debt will be assumed to be valid by the debt collector.
        66.     15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a statement
that if the consumer notifies the debt collector in writing within the thirty-day period that the debt,
or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy
of a judgment against the consumer and a copy of such verification or judgment will be mailed to
the consumer by the debt collector
        67.     15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a statement
that, upon the consumer’s written request within the thirty-day period, the debt collector will
provide the consumer with the name and address of the original creditor, if different from the
current creditor.
        68.     A debt collector has the obligation, not just to convey the required information, but
to do so clearly.
        69.     Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the F.D.C.P.A. if that information is overshadowed or contradicted
by other language in the communication.
        70.     Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the F.D.C.P.A. if that information is overshadowed by other
collection activities during the 30-day validation period following the communication.
        71.     15 U.S.C. § 1692g(b) provides that collection activities and communication during
the 30-day period may not overshadow or be inconsistent with the disclosure of the consumer’s
right to dispute the debt or request the name and address of the original creditor.



                                                  7
 Case 3:21-cv-17020-FLW-TJB Document 1 Filed 09/15/21 Page 8 of 14 PageID: 8




       72.     A collection activity or communication overshadows or contradicts the validation
notice if it would make the least sophisticated consumer uncertain or confused as to her rights.
       73.     Threatening to take legal action without explaining that such threat does not
override the consumer’s right to dispute the debt is a violation of 15 U.S.C. § 1692g(b).
       74.     Threatening to take legal action without explaining that such threat does not
override the consumer’s right to request validation of the debt is a violation of 15 U.S.C. §
1692g(b).
       75.     Threatening to take legal action without explaining that such threat does not
override the consumer’s right to request the name and address of the original creditor is a violation
of 15 U.S.C. § 1692g(b).
       76.     The Letter threatens legal action against Plaintiffs before the expiration of the 30-
day validation period.
       77.     The Letter provides: “It is possible for legal action to be instituted prior to the
expiration of the aforementioned thirty (30) day time period. Legal action may be instituted
forthwith in the absence of payment or satisfactory payment arrangements. Your prompt and
immediate attention to this matter is most strongly suggested.” (the “Threat of Legal Action”)
(emphasis added).
       78.     The Letter contains no statement pertaining to Plaintiffs’ rights following the Threat
of Legal Action.
       79.     The Letter fails to advise that the Threat of Legal Action does not override the
Plaintiffs’ right to dispute the alleged Debt.
       80.     The Letter fails to advise that the Threat of Legal Action does not override the
Plaintiffs’ right to request validation of the alleged Debt.
       81.     The Letter fails to advise that the Threat of Legal Action does not override the
Plaintiffs’ right to request the name and address of the original creditor.
       82.     Upon reading the Threat of Legal Action, the least sophisticated consumer could
reasonably interpret the Letter to mean that even if she exercises her validation rights, had she been
clearly and unequivocally informed of them, she could nevertheless face legal action.




                                                  8
 Case 3:21-cv-17020-FLW-TJB Document 1 Filed 09/15/21 Page 9 of 14 PageID: 9




       83.     Upon reading the Threat of Legal Action and in the absence of any further
explanation, the least sophisticated consumer could reasonably interpret the Letter to mean that
even if she disputes the validity of the alleged Debt within the statutory period, she could face
Legal Action, even during the verification process.
       84.     The Letter fails to set forth the required validation notice under § 1692(g) clearly
and unequivocally.
       85.     As a result of the foregoing, the Letter discourages the least sophisticated consumer
from exercising her right to dispute the alleged Debt because it does not inform her of these rights.
       86.     As a result of the foregoing, the Letter would prevent the least sophisticated
consumer from exercising her right to request validation of the alleged Debt because it threatens
to bring legal action before the expiration of the required thirty-day validation period.
       87.     As a result of the foregoing, the Threat of Legal Action would likely confuse the
least sophisticated consumer regarding her rights under the statute.
       88.     As a result of the foregoing, the Threat of Legal Action during the statutory
validation period makes the least sophisticated consumer uncertain as to her rights.
       89.     Defendant violated 15 U.S.C. § 1692g(b) as the Threat of Legal Action
overshadows the disclosure of the consumer’s right to dispute the alleged Debt.
       90.     Defendant violated 15 U.S.C. § 1692g(b) as the Threat of Legal Action
overshadows the disclosure of the consumer’s right to request validation of the alleged Debt.
       91.     Defendants violated 15 U.S.C. § 1692g(b) as the Threat of Legal Action is
inconsistent with the disclosure of the consumer’s right to dispute the alleged Debt.
       92.     Defendant violated 15 U.S.C. § 1692g(b) as the Threat of Legal Action is
inconsistent with the disclosure of the consumer’s right to request validation of the alleged Debt.
       93.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
       94.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       95.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e, even if it does not fall within any of the subsections of 15 U.S.C.
§ 1692e. Clomon, 988 F.2d at 1318.




                                                   9
Case 3:21-cv-17020-FLW-TJB Document 1 Filed 09/15/21 Page 10 of 14 PageID: 10




       96.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
is inaccurate. Clomon, 988 F.2d at 1319.
       97.     A debt collection letter is deceptive where it can be reasonably read to have two or
more different meanings, one of which is inaccurate, so long as the inaccurate reading is not
“bizarre or idiosyncratic[.]” Disla v. Northstar Location Services, L.L.C., 16-CV-4422, 2017 WL
2799691, at *2 (D.N.J. June 27, 2017) quoting Brown v. Card Serv. Ctr., 464 F.3d 450, 455 (3d
Cir. 2006). (Internal quotations omitted).
       98.     The least sophisticated debtor could reasonably interpret the Letter to mean that
even if she exercises her validation rights, she could nevertheless face Legal Action.
       99.     Upon reading Threat of Legal Action and in the absence of any further explanation,
the least sophisticated consumer could reasonably interpret the Letter to mean that even if she
disputes the validity of the alleged Debt, she could face Legal Action even during the verification
process.
       100.    Because the Letter is open to more than one reasonable interpretation, it violates 15
U.S.C. § 1692e.
       101.    Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer, it violates 15 U.S.C. § 1692e.
       102.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g(b), 1692e, and
1692e(10) and is liable to Plaintiff therefor.
                                          THIRD COUNT

       103.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       104.    15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       105.    15 U.S.C. § 1692g(a)(1) provides that the written notice must contain the amount
of the debt.
       106.    15 U.S.C. § 1692g(a)(2) provides that the written notice must contain the name of
the creditor to whom the debt is owed.



                                                 10
Case 3:21-cv-17020-FLW-TJB Document 1 Filed 09/15/21 Page 11 of 14 PageID: 11




       107.    15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a statement
that unless the consumer, within thirty days after receipt of the notice, disputes the validity of the
debt, or any portion thereof, the debt will be assumed to be valid by the debt collector.
       108.    15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a statement
that if the consumer notifies the debt collector in writing within the thirty-day period that the debt,
or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy
of a judgment against the consumer and a copy of such verification or judgment will be mailed to
the consumer by the debt collector
       109.    15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a statement
that, upon the consumer’s written request within the thirty-day period, the debt collector will
provide the consumer with the name and address of the original creditor, if different from the
current creditor.
       110.    A debt collector has the obligation not just to convey the required information but
also to convey such information clearly and unequivocally.
       111.    Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the F.D.C.P.A. if that information is overshadowed or contradicted
by other language in the communication.
       112.    Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the F.D.C.P.A. if that information is overshadowed by other
collection activities during the 30-day validation period following the communication.
       113.    15 U.S.C. § 1692g(b) provides that collection activities and communication during
the 30-day period may not overshadow or be inconsistent with the disclosure of the consumer’s
right to dispute the debt or request the name and address of the original creditor.
       114.    A collection activity or communication overshadows or contradicts the validation
notice if it would make the least sophisticated consumer uncertain or confused as to her rights.
       115.    Demanding payment during the 30-day validation without explaining that such
demand does not override the consumer’s right to dispute the debt is a violation of 15 U.S.C. §
1692g(b).
       116.    Demanding payment during the 30-day validation without explaining that such
demand does not override the consumer’s right to request validation of the debt is a violation of
15 U.S.C. § 1692g(b).



                                                  11
Case 3:21-cv-17020-FLW-TJB Document 1 Filed 09/15/21 Page 12 of 14 PageID: 12




       117.    Demanding payment during the 30-day validation without explaining that such
demand does not override the consumer’s right to request the name and address of the original
creditor is a violation of 15 U.S.C. § 1692g(b).
       118.    The Letter demands payment during the 30-day validation.
       119.    The Letter provides:
                       “If you do not contact our office and make arrangements for
               payment of this matter, we will proceed in accordance with the
               instructions of our client with regard to collection. Legal action
               against you may be authorized, which may increase the amount for
               which you will ultimately be responsible. It is possible for legal action
               to be instituted prior to the expiration of the aforementioned thirty (30)
               day time period. Legal action may be instituted forthwith in absence
               of payment or satisfactory payment arrangements. Your prompt and
               immediate attention to this matter is most strongly suggested. Please
               forward all checks to this office, made payable to the undersigned.”
       120.    The Letter contains no statement pertaining to Plaintiffs’ rights following the
demand for payment.
       121.    The Letter fails to advise that the Demand for Payment does not override the
Plaintiffs’ right to dispute the alleged Debt.
       122.    The Letter fails to advise that the Demand for Payment does not override the
Plaintiffs’ right to request validation of the alleged Debt.
       123.    The Letter fails to advise that the Demand for Payment does not override the
Plaintiffs’ right to request the name and address of the original creditor.
       124.    Upon reading the Letter, the least sophisticated consumer could reasonably
interpret the Letter to mean that even if she exercises her validation rights, she must nevertheless
pay the amount of the alleged Debt owed, even before receiving validation of the alleged Debt.
       125.    Upon reading the Demand for Payment and in the absence of any further
explanation, the least sophisticated consumer could reasonably interpret the Letter to mean that
even if she disputes the validity of the alleged Debt, she must nevertheless make a payment or
payment arrangments even during the verification process.




                                                   12
Case 3:21-cv-17020-FLW-TJB Document 1 Filed 09/15/21 Page 13 of 14 PageID: 13




        126.   As a result of the foregoing, the Letter would likely discourage the least
sophisticated consumer from exercising her right to dispute the alleged Debt.
        127.   As a result of the foregoing, the Letter would likely discourage the least
sophisticated consumer from exercising her right to request validation of the alleged Debt.
        128.   As a result of the foregoing, the Letter would likely confuse the least sophisticated
consumer regarding her rights under the statute.
        129.   As a result of the foregoing, the Letter would make the least sophisticated consumer
uncertain as to her rights.
        130.   Defendants violated 15 U.S.C. § 1692g(b) as the language of the Letter
overshadows the disclosure of the consumer’s right to dispute the alleged Debt.
        131.   Defendants violated 15 U.S.C. § 1692g(b) as the language of the Letter
overshadows the disclosure of the consumer’s right to request validation of the alleged Debt.
        132.   Defendants violated 15 U.S.C. § 1692g(b) as the language of the Letter is
inconsistent with the disclosure of the consumer’s right to dispute the alleged Debt.
        133.   Defendants violated 15 U.S.C. § 1692g(b) as the failure to include proper validation
notice is inconsistent with the disclosure of the consumer’s right to request validation of the alleged
Debt.
        134.   15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
        135.   15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
        136.   A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e, even if it does not fall within any of the subsections of 15 U.S.C.
§ 1692e. Clomon, 988 F.2d at 1318.
        137.   A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer is open to more than one reasonable interpretation, at least one of which
is inaccurate. Clomon, 988 F.2d at 1319.
        138.   A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer. DeSantis, 269 F.3d at 161.
        139.   The least sophisticated consumer could reasonably interpret the Letter to mean that
even if she exercises her validation rights, she must nevertheless pay or make payment



                                                   13
Case 3:21-cv-17020-FLW-TJB Document 1 Filed 09/15/21 Page 14 of 14 PageID: 14




arrangements.
       140.     Upon reading Demand for Payment and in the absence of any further explanation,
the least sophisticated consumer could reasonably interpret the Letter to mean that even if she
disputes the validity of the alleged Debt, she must nevertheless pay the alleged Debt even during
the verification process.
       141.     Because the Letter is open to more than one reasonable interpretation, it violates 15
U.S.C. § 1692e.
       142.     Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer, it violates 15 U.S.C. § 1692e.
       143.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g(b), 1692e, and
1692e(10) and is liable to Plaintiff therefor.
                                         JURY DEMAND
       144.     Plaintiff hereby demands a trial of this action by jury.


                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs respectfully request judgment be entered:
                   a. Finding Defendants’ actions violate the F.D.C.P.A.; and

                   b. Granting damages against Defendants pursuant to 15 U.S.C. § 1692k; and

                   c. Granting Plaintiffs’ attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

                   d. Granting Plaintiffs’ costs, all together with such other relief that the Court
                   deems just and proper.

DATED: September 15, 2021

                                                 SANDERS LAW GROUP

                                                 By:     /s/ Joenni Abreu
                                                 Joenni Abreu, Esq.
                                                 100 Garden City Plaza, Suite 500
                                                 Garden City, New York 11530
                                                 Tel: (516) 203-7600
                                                 Email: jabreu@sanderslaw.group
                                                 File No.: 121407
                                                 Attorneys for Plaintiff




                                                   14
